Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is continuation application of 16/116,459, filed on 08/29/2018, which is now abandoned.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,218,120. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements recited in claims 1-20 of the instant application are included in the claims 1-24 of the Patent No. 9,218,120. Independent claims 1 and 12 of the patent recites, “HTML document” and “web browser” instead of reciting “content package” and “application” similar to independent claims 1 and 12 of the instant application. However, not identical because content package may encompass HTML document and application may encompass web-browser, wherein instant application claims are broader.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Momchilov (US Publication No. 2012/0092277 A1) in view of Waylonis et al. (US Publication No. 2011/0288913 A1)
In regards to claim 1, Momchilov teaches, A method for manipulation of content provided by a hosting server using swipe gesture recognition on a user device having a touch input display, the method comprising: (See abstract and paragraphs 6 and 97, " touch, multi-touch, flick, stylus pen input and gestures may be supported in remoted applications by providing the touch input data to the server executing the remoted application” and “Touch input may include a variety of instrument, hand or finger movements and actions including touching a point on the screen, stylus pen inputs, swiping movements”. Also see paragraph 108, swipe gesture recognition on a user device)
storing the content, combined with a swipe gesture recognition module to form a content package, on the hosting server, wherein the swipe gesture recognition module is associated with at least one displayable content element of the content; (See fig. 1A and paragraph 52, “the server 106 may execute a remote presentation client or other client or program that uses a thin-client or remote-display protocol to capture display output generated by an application executing on a server 106”, storing of content on the server. Also see paragraph 108, “The client application may make use of UIKit classes called gesture recognizers, each of which is designed to recognize a specific gesture, e.g.…UISwipeGestureRecognizer for swiping”. Lastly see fig. 7 steps 730-735 and paragraph 109, swipe gesture inputted by user is associated with at least one of displayable content element of the content, "After transmitting the touch event modify the application window or other user interface element to which the touch input is directed.”)
receiving, at the hosting server, a request for the content package from the user device; and (See paragraph 151, “In step 1700, a remote application server may receive a request from a client device and/or user to initiate a user session…the server may receive a further request to execute an application from the client device and user”)
transmitting the content package from the hosting server to the user device for display by an application running on the user device, (See paragraph 151, “In response, the server may activate an instance of the application and transmit application output to the client device in step 1715. The application output may include icons, buttons, menu items, graphics, and other interface elements.”)
wherein the swipe gesture recognition module is configured to perform swipe gesture recognition when the at least one displayable content element is displayed on the user device,(See paragraph 106, “The window management service 206 may also use the GestureRecognizer interface to register to receive events about gestures and configure the gestures themselves.” Also see paragraph 108, “The client application may make use of UIKit classes called gesture recognizers, each of which is designed to recognize a specific gesture, e.g.…UISwipeGestureRecognizer for swiping”. Lastly see fig. 7 steps 700-740 and paragraph 109, "After transmitting the touch event notification message to the server, the client device may receive, in step 735, one or more instructions indicating a manner in which to modify the application window or other user interface element to which the touch input is directed” in other words, application the swipe gesture recognition comprising: 
receiving touch input data from the touch input display of the user device,  (See paragraph 103, “a window management service or other service or application of the client device may detect and/or receive touch input through a touch sensitive hardware element.”)
accessing, using the swipe gesture recognition module, a swipe gesture determination module stored on the hosting server or a second server to analyze the touch input data to determine whether a swipe gesture has occurred on the at least one displayable content element (See fig. 7 step 730 and fig. 8, steps 800 and 805, and paragraphs 108 and 112, where gesture information of user is recognized and extracted (i.e. UISwipeGestureRecognizer) and notification comprising touch information is transmitted to the server (see at least paragraph 108 and fig. 7 step 730). Looking specifically at fig. 8 and paragraph 112, notification is received at the server and touch input data (notification) is analyzed where determination whether a swipe gesture has occurred on the at least one displayable content element is made (see fig. 8, step 805), “the server may determine the [appropriate] application [or application window] to which the touch input event (swap gesture) is directed”)
Momchilov does not specifically teach, applying a defined action to the at least one displayable content element if it is determined that a swipe gesture has occurred on the at least one displayable content element. 
 applying a defined action to the at least one displayable content element if it is determined that a swipe gesture has occurred on the at least one displayable content element. (See Waylonis paragraph 39, “The ad logic 216 can map the input to patterns in order to identify the action associated with the left to right swipe” Also see table 1, Received input: A swipe from the left to the right of an ad on a touch screen display, Ad Action: Present an alternative ad or cycle through alternative ads, Received Input: A swipe from the right to the left of an ad on a touch screen display, Ad Action: Hide the ad, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify method of Momchilov to comprise method further taught by Waylonis in order to match the identified pattern to a mapping of patterns to content item actions. Also, users of content including interactive ads can easily dismiss the ads to resume interaction with the content such as an application (See Waylonis paragraphs 7-8).

In regards to claim 2, Momchilov-Waylonis teaches the method of claim 1, wherein the at least one displayable content element is in the form of a window overlaid on other displayed content. (See Momchilov paragraph 89 and fig. 2D, “The window management service 206 may order overlapping user interfaces such that higher-order user interfaces obscure lower-order user interfaces.”)

	In regards to claim 3, Momchilov-Waylonis teaches the method of claim 1, wherein the at least one displayable content element is in the form of a window displayed to form a portion of other displayed content.(See Momchilov paragraph 89, “windows on the external display device 202 that display output data for resources 204 may be dynamically positioned and sized.  The window management service 206 may position a user interface for a resource at a default position and with a default size chosen according to a policy, the resource 204, or any other method.” Also see Waylonis fig. 4A-4C)

In regards to claim 4, Momchilov-Waylonis teaches the method of claim 1, wherein the defined action comprises elimination of the at least one displayable content element.(See Waylonis paragraph 39, "The ad logic 216 can map the input to patterns in order to identify the action associated with the left to right swipe. Also see table 1, Received Input: A swipe from the right to the left of an ad on a touch screen display. Ad Action: Hide the ad”)

	In regards to claim 5, Momchilov-Waylonis teaches the method of claim 1, wherein the defined action comprises activating a uniform resource locator associated with the at least one displayable content element. (See Waylonis paragraph 57, ”a single tap on the interactive ad can launch a landing page associated with the ad in a web browser.”)

	In regards to claim 6, Momchilov-Waylonis teaches the method of claim 1, wherein the swipe gesture recognition module includes an application programming interface (API) comprising script objects. (See Momchilov paragraph 6 and 105, "the 

	In regards to claim 7, Momchilov-Waylonis teaches the method of claim 6, wherein the swipe gesture recognition module comprises code for controlling the touch display in response to a determined swipe gesture.(See Waylonis paragraph 7, “Identifying a content item action further includes: identifying a pattern associated with the received user input; and matching the identified pattern to a mapping of patterns to content item actions.  Performing the content item action includes using embedded logic to execute one or more commands associated with the identified content item action.” Also see Momchilov, fig. 8, and paragraph 120)

	In regards to claim 8, Momchilov-Waylonis teaches the method of claim 6, wherein the content comprises code for controlling the touch display in response to a determined swipe gesture. (See Momchilov fig. 8 and paragraph 120, “additionally, the modification to the application and/or display thereof may be transmitted to the client 
device in step 865 in the form of instructions for modifying the remoted application display at the client device.” Also See Waylonis paragraph 7)

	In regards to claim 9, Momchilov-Waylonis teaches the method of claim 1, wherein the swipe gesture determination module is accessed using an external script file reference tag in the swipe gesture recognition module. (See Momchilov paragraphs 112-113, where touch event notification message that is sent to the server is in a format such as WM_TOUCH or WM_GESTURE. Also see paragraph 105, “The window management service of the client device, in response to intercepting or detecting a touch, multi-touch or gesture input message corresponding to a remoted application, may extract information about the gesture or touch input in step 725.  Extracting the gesture information may include extracting the information from a HGESTUREINFO IPara parameter of WM_GESTURE using or hooking into the GetGestureInfo( ) function of the operating system API.  The information extracted can include: the gesture state; a gesture identifier (e.g. GID_BEGIN, GID_END, GID_ZOOM, GID_PAN, GID_ROTATE); a target window handle (e.g. a handle of a corresponding window on the server); coordinates of the window and the area of the touch input; a sequence identifier; any additional arguments.”)

	Claims 12-20 are similar in scope to claims 1-9, except claims 1-9 are directed to method claim and claims 12-20 are directed to storage medium claim. Therefore, they are rejected under similar rationale as set forth above.


Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Momchilov (US Publication No. 2012/0092277 A1) in view of Waylonis et al. (US Publication No. 2011/0288913 A1), in further view of Shaffer et al. (US Publication No. 2011/0181526 A1)

	In regards to claim 10, Momchilov-Waylonis teaches the method of claim 1, wherein the swipe gesture determination module determines whether a swipe gesture has occurred on the at least one displayable content element (See Momchilov paragraph 112, touch information event extracted from recognition includes information such as coordinates of the touch input, type of gesture, etc. Also “the server may determine the [appropriate] application [or application window] to which the touch input event (swap gesture) is directed”)by: 
	detecting a start location of a touching by a user based on the touch input data received from the touch input display of the user device; (See Momchilov paragraph 112, “The notification may specify touch input being received at the client 
device for the remoted application and may include touch information event information such as coordinates of an initial touch location” Also see paragraph 105, “The window management service of the client device, in response to intercepting or detecting a touch, multi-touch or gesture input message corresponding to a remoted application, may extract information about the gesture or touch input in step 725.  Extracting the gesture information may include extracting the information from a HGESTUREINFO IPara parameter of WM_GESTURE using or hooking into the GetGestureInfo( ) function of the operating system API.  The information extracted can include: the gesture state; a gesture identifier (e.g. GID_BEGIN, GID_END, GID_ZOOM, GID_PAN, GID_ROTATE);”)
if the starting element has been defined: determining whether the start location of the touching by the user occurred within boundaries of the defined starting element, within a specified pixel distance from the ad), the mobile device can associate the touch input with the interactive ad”, where boundary or pixel distance (starting element) would have been defined/specified before user's touch action. Also touch input occurring within specific boundary of the ad would imply that both starting and end point of touch event occurring within the boundary)
	indicating a touch movement event if the start location of the touching by the user is within the boundaries of the defined starting element, the touch movement event initiating accumulation of the touch input data for analysis to determine whether a swipe gesture has occurred, and  (See Waylonis paragraphs 52 and 57, where paragraph 52 teaches user’s touch action occurring within the defined boundaries and associating touch action with the interactive ad. Also see specifically at paragraph 57, “The ad logic can identify the gesture associated with the touch input (e.g., a single or double tap on the display, a circular motion around a portion of the interactive ad, or a swipe in a particular direction across the interactive ad).  The ad logic can match the 
gesture shape and/or the gesture direction to a particular ad action associated with the gesture shape, the gesture direction, or both” Also see Momchilov paragraph 112 where touch input data includes height and width of the touch contact area, ID of the touch contact sequence, and time of input, etc.)
	terminating the swipe gesture determination if the start location of the touching by the user is not within the boundaries of the defined starting element; (See Waylonis paragraph 52, “touch input outside the specified proximity of the interactive ad can be 
	Momchilov-Waylonis does not specifically teach, determining whether a starting element has been defined, the starting element specifying an area of the touch screen in which a touching must start in order to be determined to be a swipe gesture; if the starting element has not been defined, indicating a touch movement event. 
	However, Shaffer further teaches, determining whether a starting element has been defined, the starting element specifying an area of the touch screen in which a touching must start in order to be determined to be a swipe gesture;  (See Shaffer, fig. 4A and paragraphs 137-138, “Starting from event possible state 410, if an event or sub-event is received that is not part of a begin sequence of event(s) and/or sub-event(s) in a gesture definition” and “Starting from event possible state 410, if an event or sub-event is received that is part of a begin sequence of event(s) and/or sub-event(s) in a given gesture definition” Also see paragraph 188, which teaches event swipe gesture. Lastly see paragraph 11 and claim 12, touch position falling within displayed particular view and gesture began state, corresponding to initial recognition of the respective gesture)
	if the starting element has not been defined, indicating a touch movement event. (See Shaffer, fig. 4A and paragraph 137, “Starting from event possible state 410, if an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify method of Momchilov-Waylonis to comprise method further taught by Shaffer in order for the users to have a comprehensive framework or mechanism for recognizing touch-based gestures and events (See Shaffer paragraph 5)

	In regards to claim 11, Momchilov-Waylonis-Shaffer teaches the method of claim 10, further comprising: 
	detecting an end location of the touching by the user based on the touch input data received from the touch input display of the user device; (See Momchilov paragraph 112, “The notification may specify touch input being received at the client 
device for the remoted application and may include touch information event information such as… ID of the touch contact sequence” Also see paragraph 105, “The window management service of the client device, in response to intercepting or detecting a touch, multi-touch or gesture input message corresponding to a remoted application, may extract information about the gesture or touch input in step 725.  Extracting the gesture information may include extracting the information from a HGESTUREINFO IPara parameter of WM_GESTURE using or hooking into the GetGestureInfo( ) function of the operating system API.  The information extracted can include: the GID_END, GID_ZOOM, GID_PAN, GID_ROTATE);”)
	determining whether an ending element has been defined, the ending element specifying an area of the touch screen in which a touching must end in order to be determined to be a swipe gesture; (See Shaffer, claim 12 and paragraph 34, “a gesture ended state, corresponding to completion of the respective recognized gesture” and “indicates when a touch has just begun, whether it is moving or stationary, and when it ends--that is, when the finger is lifted from the screen.” Also see paragraph 188, which teaches event swipe gesture. Lastly see paragraph 11, touch position falling within displayed particular view)
if the ending element has been defined: determining whether the end location of the touching by the user occurred within boundaries of the defined ending element, and (See Waylonis paragraph 52, “If the touch input occurred within a specific proximity of the ad location on the display (e.g., within the boundary of the ad or within a specified pixel distance from the ad), the mobile device can associate the touch input with the interactive ad”, where boundary or pixel distance (starting element) would have been defined/specified before user's touch action. Also touch input occurring within specific boundary of the ad would imply that both starting and end point of touch event occurring within the boundary)
	indicating a touch end event if the end location of the touching by the user is within the boundaries of the defined ending element, the touch end event initiating analysis of the accumulated touch input data to determine whether a swipe gesture has occurred, and (See Waylonis paragraphs 52 and 57, where paragraph 52 teaches sequence, and time of input, etc.)
terminating the swipe gesture determination if the end location of the touching by the user is not within the boundaries of the defined ending element; and (See Waylonis paragraph 52, “touch input outside the specified proximity of the interactive ad can be associated with other actions,” i.e. swipe gesture action outside the ad boundary has no specific action on both the whole content and ad or only on the content not associated with ad. Also see Momchilov fig. 7, step 715 and paragraph 104, if user’s touch action is on locally executed application and not within the remote application, then touch action is locally processed which would not invoke swipe gesture determination made by remoted application on the server)
	if the ending element has not been defined, indicating a touch end event.  (See Shaffer, paragraph 107, “when the event recognizer fails to recognize a gesture, the 
touch began sub-event (and subsequent touch end sub-event) can be delivered to the hit view;” where hit view does not invoke action associated with the object)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN S LEE/Primary Examiner, Art Unit 2177